Case 8:17-cr-00510-CEH-CPT Document 53 Filed 02/23/21 Page 1 of 1 PageID 143




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            CASE NO: 8:17-cr-510-CEH-CPT

ALFREDO PEREZ-GARCIA



                       FINAL REVOCATION HEARING
      Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

of the United States Magistrate Judge (Doc.46), entered February 4, 2021, to which

there has been no objection and the 14 day objection period has expired, the Report of

Preliminary Supervised Release Revocation Hearing is now accepted.

      A Final Revocation Hearing was previously scheduled for March 23, 2021 at

11:00 AM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 23rd day of February 2021.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
